Citation Nr: 0408052	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  03- 11 749	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office in Pittsburgh, Pennsylvania (RO).  


THE ISSUE

Entitlement to service connection for residuals of a right 
knee injury.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

L. Crohe


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1950 to December 1952.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2002 rating decision.


FINDINGS OF FACT

1.  It is not shown that the veteran sustained a right knee 
injury in service; residuals of such injury were not noted on 
service separation examination.

2.  There is no competent evidence that the veteran now has a 
right knee disability that is a residual of an injury in 
service.  


CONCLUSION OF LAW

Service connection for residuals of a right knee injury is 
not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, eliminated the 
requirement of a well-grounded claim and enhanced the notice 
and assistance to be afforded to claimants in substantiating 
their claims.  Regulations implementing the VCAA have been 
published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  The VCAA applies in the instant case.  The Board 
finds that the requirements of the VCAA are met.

The claim was considered on the merits, and the veteran was 
provided a copy of the decision denying his claim.  The RO 
provided notification of the VCAA in January 2002 (prior to 
the rating decision at issue).  The veteran was informed of 
the evidence needed to substantiate his claim by letters from 
the RO in January 2002, a January 2002 telephone inquiry, the 
April 2002 rating decision, and a July 2002 Statement of the 
Case.  In these communications, he was informed of the basis 
for the denial of his claim, of the type of evidence that he 
needed to submit to substantiate his claim, and of all 
regulations pertinent to his claim.  A January 2002 letter 
specifically advised him of the provisions of the VCAA.  He 
was advised that evidence received within a year would be 
considered; and everything received to date has been 
considered.

With respect to the VA's duty to assist, the Board recognizes 
that as the veteran's service medical records were apparently 
destroyed by a fire at the National Personnel Records Center 
(NPRC), VA has a heightened "duty to assist."  The RO has 
met this duty, seeking from the veteran service unit 
information (which he did not provide) that would enable a 
search of alternate sources of information.   

The  record includes a copy of the veteran's January 1952 
separation examination report.  There is no indication that 
any pertinent evidence remains outstanding.

In claims for disability compensation, the VCAA also requires 
that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  A medical 
examination or medical opinion is deemed to be necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but includes competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability, establishes that the veteran suffered an event, 
injury, or disease in service, or has a disease or symptoms 
of a disease manifest during an applicable presumptive 
period, and indicates the claimed disability or symptoms may 
be associated with the established event, injury, or disease.  
See 38 C.F.R. § 3.159(c)(4). 

Here, the evidence does not show a current right knee 
disability, or that the veteran indeed sustained a right knee 
injury in service.  Consequently, a VA medical opinion is not 
necessary for an adequate decision.  All notice and duty to 
assist requirements appear to be met.  The veteran is not 
prejudiced by the Board's proceeding with review of the 
matter on the merits at this point.  See Conway v. Principi, 
supra.  

II. Factual Background

As noted, because the veteran did not provide sufficient unit 
information, the RO was unable to arrange for an exhaustive 
search for alternative sources of pertinent information.  The 
veteran's claims file contains a copy of his January 1952 
separation examination report.  Lower extremity evaluation at 
the time was normal.  A knee injury was not noted.  The 
veteran was specifically advised he could provide/identify 
additional sources of information such as "buddy 
statements", reports of postservice treatment, etc.  He has 
not identified any such sources; nor has he provided any 
evidence of a current medical diagnosis of right knee 
disability (which he was advised -by January 2002 VCAA 
letter-was necessary).  

III. Analysis

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Generally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Here, the record is devoid of any competent evidence that the 
veteran has a current right knee disability, any evidence 
that he was treated for right knee disability at any time 
since service (more than 50 years ago, now). Or any evidence 
confirming that he sustained a right knee injury in service.  
Without such evidence, the above-outlined threshold 
requirements for establishing service connection are not met.  
While the veteran is competent to testify as to the symptoms 
he experienced, as a layperson, he lacks competence to opine 
regarding medical diagnosis or etiology. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The preponderance of the evidence is against the veteran's 
claim, and it must be denied.  

ORDER

Service connection for residuals of a right knee injury is 
denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



